DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s amendment filed 12/22/2021 is accepted and entered. The IDS filed 02/15/2019 has been reconsidered by the examiner due to Applicant’s remarks that the cover letter indicated the references were not supplied because they were of record in the parent case. A new annotated copy of the IDS is attached. Additionally, Applicant’s amendments to the claims have overcome the previous 112 rejections and those rejections have been withdrawn. 
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Jaeb/Kalt as set forth in the previous office action would not disclose the indicator (the transparent portion of Jaeb/Kalt) configured to indicate a presence of wound exudate when the exudate reaches a location inside an area of the opening when viewed from above the backing layer (Remarks, pg. 6). Applicant argues that Jaeb discloses several layers between the absorbent layer and the backing layer, and that those intervening layers are disclosed to be impermeable to liquid (Remarks, pgs. 6-7). Additionally, Applicant argues that the diverter layer of Jaeb has a pattern of holes around the edge which directs liquid flow to the perimeter of the layer, and this acts to keep fluid away from the opening (Remarks, pg. 7). Applicant argues that the combination of Jaeb/Kalt would not “configure the 
These arguments are not found persuasive. Applicant’s first argument, that the intervening layers between the absorbent layer and the backing layer are substantially impermeable to fluid, does not appear to be supported by the specification of Jaeb. There are three intervening layers between the absorbent layer (228, Figs. 2-3) and the backing layer (244, Figs. 2-3): the diverter layer (232, Figs. 2-3), the second manifold layer (236, Figs. 2-3), and the liquid-air separator (240, Figs. 2-3). While the diverter layer 232 is made of a material that is substantially impermeable, it comprises holes/openings for “transmitting a greater volume of liquid or gas than that permitted by the gas-permeable material” the layer is made of (¶ [0067]). The second manifold layer 236 can collect liquid, such as exudate, from the wound that isn’t absorbed by the absorbent layer 228 (¶ [0071]). The liquid-air separator 240 “may be a hydrophobic filter that inhibits or prevents passage of liquids through the liquid-air separator” or alternatively could be a device including a hydrophilic surface (¶ [0072]). The liquid-air separator 240 can also prevent the passage of reduced pressure to the wound when the liquid-air separator 240 is saturated, clogged, blocked, and/or wetted with liquid from the tissue site, and the diverter layer 232 “prolongs the period of time before the liquid-
Additionally, the claim as written merely requires the indicator to be adjacent to the opening, above the absorbent material, and configured to indicate the presence of wound exudate when the wound exudate reaches a location inside an area of the opening when the area is viewed from above the backing layer. There is no recitation within the claim that the indicator be configured to indicate the presence of wound exudate within the absorbent layer inside the area of the opening. As such, Applicant’s argument that the intervening layers will obscure a view of any exudate trapped in the 
Applicant did not argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 114-124 and 127-131 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Kalt (US 5000741).
Regarding Claim 114, Jaeb teaches a wound treatment apparatus (reduced pressure treatment system 100, Fig. 2) for treatment of a wound site (108, Fig. 2) comprising:
a backing layer (cover 244, Fig. 2) having a perimeter configured to be positioned over skin surrounding the wound site (108, Fig. 2; ¶ [0095] indicates that broken lines 380 indicates that the cover can extend to contact the skin surrounding the wound site), the backing layer including an opening (260, Fig. 2);
an absorbent material (228, Figs. 2-3) positioned below the backing layer (244, Figs. 2-3);
a material layer (second manifold layer 236, Figs. 2-3) positioned over the absorbent material (228, Figs. 2-3) and below the backing layer (244, Figs. 2-3);
at least one layer (first manifold layer 224, Figs. 2-3) positioned below the absorbent material (228, Figs. 2-3), the at least one layer (224, Figs. 2-3) configured to 
Jaeb is silent regarding an indicator positioned adjacent to the opening above the absorbent material, wherein the indicator is configured to indicate the presence of wound exudate when the wound exudate reaches a location inside an area of the opening when the area is viewed from above the backing layer.
Kalt teaches a tracheostomy tube dressing, thus being in the same field of endeavor of medical dressings, with an indicator (transparent membrane portion 268, Fig. 5b) positioned adjacent to an opening (tube hole 275, Fig. 5b). The transparent membrane portion allows the skin around the patient’s tracheostomy tube to be both visible and covered during the healing process (Col. 8 lines 15-17). Allowing the skin to be visible while the dressing remains on allows the patient or medical practitioner to monitor the healing of the wound without having to remove the dressing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing layer of Jaeb to include a transparent portion surrounding the opening of the backing layer, as motivated by Kalt, to allow the internal portions of the wound dressing to be visible to the patient or medical practitioner so the state of the wound dressing can be monitored without having to remove the wound dressing (as motivated by Kalt Col. 8 lines 15-17). Modifying the backing layer to have this indicator will result in the indicator being above the absorbent material, since the backing layer is above the absorbent material. The indicator in the combination of Jaeb/Kalt will be configured to indicate a presence of wound exudate when the wound exudate reaches a location inside an area of the opening when the 
Regarding Claim 115, Jaeb further discloses a fluidic connector (tubing adapter 116, Fig. 2) configured to transmit negative pressure (¶ [0042]) from a negative pressure source (110, Fig. 2) for the application of topical negative pressure (¶ [0043]) at the wound site (108, Fig. 2).
Regarding Claim 116, Jaeb further discloses the fluidic connector (116, Fig. 2) is positioned over the opening (260, Fig. 2) in the backing layer (244, Fig. 2).
Regarding Claims 117 and 118, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches the indicator is positioned below the fluidic connector, wherein the indicator is visible from above the fluidic connector. Since the indicator surrounds the opening in the backing layer, and the fluidic connector connects to the opening, the indicator will be visible around the fluidic connector. Since the indicator is part of the backing layer, the indicator is necessarily below the fluidic connector which is placed on top of the backing layer. Since the indicator surrounds the fluidic connector, when looking from above the fluidic connector, the indicator and areas under the indicator will be visible.
Regarding Claim 119, Jaeb further discloses the fluidic connector (116, Fig. 2) is adhered to the backing layer (244, Fig. 2) using an adhesive (¶ [0078]).
Regarding Claim 121, Jaeb further discloses the material layer (236, Figs. 2-3) has substantially the same perimeter shape as the absorbent material (228, Figs. 2-3).
Claim 122, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches the indicator has a rotational-symmetrical shape. As seen in Fig. 5b of Kalt, the transparent membrane is circular, which is a rotational-symmetrical shape.
Regarding Claim 123, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches the indicator is in direct contact with the backing layer, since the backing layer has been modified to comprise the transparent membrane indicator surrounding the opening for the fluidic connector.
Regarding Claim 124, Jaeb further discloses a wound contact layer (interface layer 220, Figs. 2-3) positioned beneath the at least one layer (224, Figs. 2-3).
Regarding Claim 127, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches that the backing layer is transparent or translucent. Since the indicator is a transparent window in the backing layer, the backing layer can be said to be transparent in at least some portions.
Regarding Claim 128, Jaeb further discloses the backing layer (244, Figs. 2-3) defines a perimeter with a rectangular or a square shape (Fig. 3; ¶ [0085]).
Regarding Claims 129 and 130, Jaeb further discloses a negative pressure source (110, Fig. 2), wherein the negative pressure source (110, Fig. 2) is a pump (¶ [0042]).
Regarding Claim 131, Jaeb further discloses the absorbent material (228, Fig. 2) comprises a superabsorbent material (¶ [0064]).
Claims 125 and 125 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Kalt (US 5000741) further in view of Hartwell (US 2011/0054421).
Claims 125 and 126, Jaeb/Kalt is silent whether the wound contact layer is adhered to a lower surface of the backing layer along the perimeter of the backing layer, and wherein the wound contact layer comprises an adhesive on a lower surface thereof.
Hartwell teaches a wound dressing, thus being in the same field of endeavor, with a wound contact layer (102, Fig. 3) with adhesive on the lower surface thereof (¶ [0036]) which is adhered to a lower surface of a backing layer (150, Fig. 3; the wound contact layer is adhered to the backing layer through the sealing layer 106, ¶ [0046]). The wound contact layer prevents tissue ingrowth into the wound dressing, and adhering the wound contact layer to the backing layer ensures the wound dressing remains intact when removing the wound dressing (¶ [0036]).
Therefore, it would have been obvious to substitute the wound contact layer of Jaeb/Kalt for the wound contact layer of Hartwell, to result in a wound contact layer that comprises an adhesive on a lower surface thereof and that is adhered to the lower surface of the backing layer along the perimeter of the backing layer, as motivated by Hartwell. This prevents tissue ingrowth into the wound dressing and allows the wound dressing to remain intact when the dressing is removed from the wound (as motivated by Hartwell ¶ [0036]).
Claim 132 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Kalt (US 5000741) further in view of Coulthard et al (US 2010/0125258).
Regarding Claim 132, Jaeb/Kalt is silent whether the absorbent material comprises cellulose fibers.

Therefore, it would have been obvious to substitute the superabsorbent absorbent material of Jaeb/Kalt for the cellulosic absorbent material of Coulthard, which is motivated by Coulthard who discloses that both superabsorbent fibers and cellulosic material are known in the art to be used for absorbent layers in wound dressings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781